DETAILED ACTION
	1.	This action is in response to the application filed on 12/16/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 8, 11-17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gjuzman-Casillas et al. (US 20080074810).
	Regarding claim 1: Gjuzman-Casillas et al. disclose (i.e. figures 1-5) an over-excitation mitigation system, comprising: 
 	a point pair subsystem (i.e. system of boundary function 148 or protection function 156) to receive a plurality of point pairs (i.e. data points in figures 3 and 4) that define an over-excitation curve for a piece of monitored equipment (i.e. equipment of figures 1 and 2A) (i.e. ¶ 41-42 and 59-61, also see figure 5a step 303: curve data); 
 	an interface (i.e. 123, 130) to receive a plurality of measurements corresponding to electrical conditions (i.e. voltage and current waveforms, ¶ 39) associated with the piece of monitored equipment (i.e. equipment of figures 1 and 2A); 
 	a logarithmic interpolation subsystem (i.e. 160, 152, 154) to determine a logarithmic interpolation (i.e. output of 160, 152, 154, also see figure 5a step 308) corresponding to one of the plurality of measurements (i.e. voltage and current waveforms, ¶ 39) based on the plurality of point pairs (i.e. see figure 5a: curve data); 
 	an over-excitation detection subsystem (i.e. system of 138, ¶ 42, an over-excitation protection element) to detect an over-excitation condition (i.e. boundary data that includes over excitation) based on the logarithmic interpolation (i.e. output of 160, 152, 154, also see figure 5a step 308); and 
 	a protective action subsystem (i.e. figure 2a: system provides signal alarm and trip) to implement a protective action based on the over-excitation condition (i.e. see ¶ 73-74 and 139-144, also see figure 5b at step trip generator and field breaker).
 	Regarding claim 2: (i.e. figure 2a) further comprising a sensor subsystem (i.e. 121-126) to measure electrical conditions (i.e. condition of current and voltage) associated with the piece of monitored equipment, and wherein the interface (i.e. 123, 130) to receive the plurality of measurements comprises the sensor subsystem (i.e. 121-126).
 	Regarding claim 3: (i.e. figure 1 and 2a) wherein the piece of monitored equipment comprises a generator.
 	Regarding claim 4: (i.e. figures 1 and 2a) wherein the piece of monitored equipment comprises a transformer.
 	Regarding claim 5: (i.e. figures 3 and 4) wherein the plurality of point pairs defines a piecewise function.
 	Regarding claim 6: (i.e. figures 3 and 4) wherein the point pair subsystem is configured to receive the plurality of point pairs in a base-10 representation (i.e. representation of plots in figures 3 and 4).
 	Regarding claim 8: (i.e. figure 2a) wherein the over-excitation detection subsystem is configured to determine an operating time (i.e. using the timer of figure 2) to elapse based on a plurality of measurements before the protective action subsystem implements the protective action (i.e. ¶ 79).
 	Regarding claim 11: (i.e. figure 2a) further comprising a user interface subsystem to receive the plurality of point pairs from a user (i.e. programmable inputs from user provided on line 182); and wherein the point pair subsystem receives the plurality of point pairs from the user interface subsystem (i.e. ¶ 134).
 	Regarding claim 12-17, 19 and 22: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gjuzman-Casillas et al. (US 20080074810) in view of Takemura et al. (US 2019004990).
 	Regarding claims 7 and 18: Gjuzman-Casillas et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the point pair subsystem uses a Taylor series expansion to represent the base-10 representation.
 	Takemura et al. a device having the point pair subsystem uses a Taylor series expansion to represent the base-10 representation (i.e. ¶ 109).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Gjuzman-Casillas et al.’s invention with the device as disclose by Takemura et al. to provide accuracy in interpolation. 

Allowable Subject Matter
7.	Claims 9-10 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838